Citation Nr: 1549695	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-11 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to November 1960 and from November 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and a March 2009 rating decision by the VA RO in Columbia, South Carolina.  Jurisdiction of this matter currently resides with the RO in Atlanta.

In the March 2008 rating decision, the RO, in part denied service connection for a right ankle disability and a left knee disability.

In the March 2009 rating decision, the RO, in part confirmed and continued the previous denials of service connection for a right ankle disability and a left knee disability.

In August 2015 the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Atlanta, Georgia RO; a transcript of that hearing is also of record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  On August 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of this appeal was requested, as to the issue of entitlement to service connection for a right ankle disability.

2.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a left knee disability that is related to active service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a right ankle disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2015).

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 11315103, 5103A, 5107(b) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition to grant the claim for service connection for a left knee disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.


I.  Right Ankle

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his authorized representative indicated in the Veteran's August 2015 hearing that the Veteran wished to withdraw his appeal as to the issue of entitlement to service connection for a right ankle disability.  The transcript of that hearing is on file.  Therefore, the Veteran has withdrawn his appeal as to this issue, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


II.  Left Knee

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as peripheral neuropathy is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Factual Background and Analysis

The Veteran contends that he has a current left knee disability that is the result of an in-service injury.

The Veteran's service treatment records demonstrate that the Veteran had trauma to his left knee in August 1962.  He reported that his knee "popped out of joint".  A September 1962 service treatment record noted a sprained medial collateral ligament of the left knee.

On his November 1963 Report of Medical History in conjunction with his separation, the Veteran noted a history of a "trick or locked knee".

The Veteran underwent a VA examination in May 2011.  The Veteran reported that his left knee condition had existed since 1964 when he was hit in the knee with an electric pallet.  A diagnosis of osteoarthritis of the left knee with instability was provided.  The examiner noted that in 1963, they did not have the ability to evaluate the knee as completely as they do now.  As a result, the Veteran's knee injury could have been worse than the examination that was performed.  It had been suggested in some studies that some knee injuries that are left alone can promote arthritic changes.  The examiner opined that it was hard to say whether the Veteran's isolated in-service event could result in this current arthritis but it was within the realm of possibility.

The Veteran underwent a VA examination in January 2012.  The examiner noted that the Veteran had a left knee strain and left knee osteoarthritis.  He also noted that the Veteran injured his left knee in 1962 when he was hit with a pallet.  The examiner opined that it was less likely than not that the Veteran's left knee disability was incurred in or caused by an in-service event, injury or illness.  The examiner noted that the last pertinent in-service treatment record regarding the Veteran's left knee was in 1962 which represented about a 49 year gap from his 2011 evaluation which did not establish a longitudinal trend of subjective complaints and objective findings.  Therefore, a causal relationship could not be identified.  

In an August 2015 progress note, a private physician indicated that the Veteran had injured his left knee in-service when he was struck by an electric pallet jack.  He had no injury since but did run and work on concrete floors for several years.  In an accompanying letter, the private physician noted that the Veteran reported that his symptoms developed gradually over a period of years.  The physician indicated that the Veteran was involved in an accident in 1963 that contributed to the pain and swelling that he was experiencing.    

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a left knee disability is warranted.

There is a current diagnosis of osteoarthritis of the left knee, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current left knee disability that is related to service.  

As noted above, the Veteran's service treatment records demonstrate that he suffered a left knee injury in August 1962.

The Board notes that there are conflicting opinions as to whether the Veteran's current left knee disability is related to his service.

The May 2011 VA examiner opined that it was it was within the realm of possibility that the Veteran's in-service injury caused his current left knee osteoarthritis.  However, in an August 2015 correspondence, a private physician, after an evaluation of the Veteran, opined that the Veteran's in-service injury contributed to the pain and swelling that he was experiencing.

The Board acknowledges that the January 2012 VA examiner opined that it was less likely than not that the Veteran's left knee disability was incurred in or caused by an in-service event, injury or illness.  The Board notes, however, that the examiner indicated that the last pertinent in-service treatment record regarding the Veteran's left knee was in 1962 which represented about a 49 year gap from his 2011 evaluation.  However, as noted above, on his November 1963 Report of Medical History in conjunction with his separation, the Veteran also reported a history of a "trick or locked knee".

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current left knee disability that was caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a left knee disability is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal of entitlement to service connection for a right ankle disability is dismissed.

Entitlement to service connection for a left knee disability is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


